                           2:21-cv-02009-CSB-EIL # 9           Page 1 of 4
                                                                                                       E-FILED
                                                                      Wednesday, 21 April, 2021 01:22:17 PM
                                                                              Clerk, U.S. District Court, ILCD

                                 UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

 Angelo Williams,                                    )
                                                     )
                  Plaintiff,                         )
                                                     )   Case No. 2:21-cv-02009-CSB-EIL
 v.                                                  )
                                                     )   Hon. Colin Stirling Bruce
 Shady Rest Materials, LLC,                          )
                                                     )   Hon. Magistrate Judge Eric I. Long
                  Defendants.                        )
                                                     )

                               Plaintiff’s Response to Order to Show Cause

Plaintiff, Angelo Williams, through his attorneys, O’Connor | O’Connor, P.C., responds to this

Court’s Order to Show Cause why the case should not be dismissed for want of prosecution, and

states as follows.


      1. On April 13, 2021, this Court ordered Plaintiff to show cause within 14 days why the

         case should not be dismissed for want of prosecution. [Doc # 8].

      2. Dismissal under Rule 41(b) requires contumacious conduct. Maynard, 332 F.3d at 467

         Woods v. Chicago Transit Authority, No. 04 C 04124, 2006 U.S. Dist. LEXIS 63167, at

         *13 (N.D. Ill. Aug. 18, 2006).

      3. Dismissing a case for failure to prosecute under Rule 41(b) requires the district court "to

         assess, among other factors, the plaintiff's noncompliance with deadlines, the effect of

         that noncompliance on the court's calendar, prejudice to the defendant, and the merit of

         the lawsuit." Momient v. Northwest Collectors, Inc., 666 Fed. Appx. 531, 535 (7th Cir.

         2016).
                      2:21-cv-02009-CSB-EIL # 9           Page 2 of 4




4. Also relevant to the determination is "the possible efficacy of lesser sanctions." Pendell v.

   City of Peoria, 799 F.3d 916, 917 (7th Cir. 2015).

5. With those factors in mind, a court may dismiss a suit after the plaintiff has willfully

   refused to comply with discovery orders and the plaintiff has been warned that

   noncompliance may lead to dismissal." Id.

6. However, "[t]he court should exercise this right sparingly and should dismiss a case

   under Rule 41 only when there is a clear record of delay or contumacious conduct, or

   when other less drastic sanctions have proven unavailing." Salata v. Weyerhaeuser Co.,

   757 F.3d 695, 699 (7th Cir. 2014) (citations omitted).

7. Moreover, the Seventh Circuit has stated that the Court must issue an "explicit" warning,

   in every case, before dismissal is proper. See Ball v. City of Chicago, 2 F.3d 752, 755

   (7th Cir. 1993); See also Williams v. Chicago Bd. of Educ., 155 F.3d 853, 857-858 (7th

   Cir. 1998).

8. Here, less than 30 days has passed since Defendant failed to file its Answer and it is

   Defendant who missed a set deadline.

9. Plaintiff did not miss any deadline set by the rules or the Court and this does not

   constitute an unreasonable delay or contumacious conduct.

10. Further, there has been no set deadline for Plaintiff to file a motion for default and/or

   default judgment.

11. After Defendant failed to file its Answer on the filing deadline, Plaintiff has been

   preparing for his motion for default judgment pursuant to Federal Rules of Civil

   Procedure Rule 55.
                         2:21-cv-02009-CSB-EIL # 9           Page 3 of 4




   12. Plaintiff has also immediately taken action after this Court ordered to show cause and is

       filing his motion for default and default judgment simultaneously with this Response.

   13. Accordingly, a dismissal under Rule 41 is not warranted in this case.

WHEREFORE, for the reasons stated above, Plaintiff Angelo Williams respectfully requests

this Court not to dismiss his case for want of prosecution since Plaintiff has taken action to move

this case forward by filing motion for default and default judgment.



                                                                    Respectfully submitted,

                                                                            Angelo Williams

                                                                    By: /s/ Heewon O’Connor
                                                                        One of his Attorneys
Heewon O’Connor (ARDC No. 6300449)
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste 212
Elmhurst, IL 60126
P: 630-903-6397 F: 630.658.0336
                       2:21-cv-02009-CSB-EIL # 9        Page 4 of 4




                               CERTIFICATE OF SERVICE

I hereby certify that on April 21, 2021, Plaintiff’s Motion for Default and Default

Judgment was served on Defendant via certified mail.



/s/ Heewon O’Connor        .

Heewon O’Connor
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste. 212
Elmhurst, IL 60126
Office Phone: 630-903-6397
Fax:           630-658-0336
heewon@oconnor-oconnor.com




                                   SERVICE LIST

Shady Rest Materials, LLC,                    , Mansfield, IL 61854
